Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-20 have been submitted for examination.
Claims 1-20 have been allowed.
Reasons for Allowance
The following is an Examiner's statement of reasons for allowance:
After a complete search of the entire relevant prior art, the Examiner has determined the claims are in condition for allowance. The following limitation when viewed in combination with the remainder of the claims as whole place this application in condition for allowance.
each of the analysis modules forms a processing instance for the received medical 5 data set or for a preprocessed medical data set comprised of the received medical data set already preprocessed by at least one other of the analysis modules; and a processed medical data set is output after the processing by the number of analysis modules as an output data set;
the test module being configured:
to output a test data set to one or more of the analysis modules, during the operation of the medical device arrangement, such that said one or more of the analysis modules processes the test data set in a manner corresponding to a processing of the medical data set by one or more of the analysis modules; to compare, after a processing of said at least the test data set by said at least one of the analysis modules or by a plurality of consecutive analysis modules including said at least one of the analysis modules, an output and processed test data set with a reference result associated with the test data set; to determine a test result based on the comparison; and to output corresponding warning information in case of an insufficient agreement between the output and processed test data set and the associated reference result.
                                                     Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure See PTO 892. 
Reference 2010332904 is relevant prior art pertaining to the present Application, but lacks essential elements which are a quorum agreement on test at the analysis module, while lively processing data in the analysis module.
	Contact	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.R./
/Amine Riad/
Primary Examiner